Hurt, J.
The defendant was convicted for wantonly killing hogs. The information is good. The charge of the court was a correct application of the law to the facts of the case, and very liberal to the defendant. The charge asked by the defendant was properly refused.
The defendant asked for a new trial upon the ground that the verdict of the jury was not supported by the evidence. In all respects but'one, we think the verdict was supported by the evidence. There is not a particle of evidence tending to show where the offence was committed. Upon this ground the new trial should have been granted. The judgment is therefore reversed and the cause remanded.

Reversed and remanded.